FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Unlike the majority, I believe that the photographs taken by the Fire Marshall were the result of an illegal search and, therefore, should have been suppressed by the trial court as violative of Feineigle’s Fourth Amendment right to protection against unreasonable searches. Thus, I would reverse the trial court’s order.
In reaching a contrary result, the majority, citing Donovan v. Dewey, 452 U.S. 594, 101 S.Ct. 2534, 69 L.Ed.2d 262 (1981), states that “certain warrantless searches of administratively regulated commercial property” are permitted. (Majority op. at 9.) However, the majority never identifies the particular circumstances which, under Donovan, permit a warrantless search. Donovan allows a warrantless search only where the relevant regulatory scheme adequately protects the privacy interest of the commercial property owner.1
The issue in Donovan was whether section 103(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 813(a), violates the Fourth Amendment because it authorizes warrantless inspections of underground and surface mines. The U.S. Supreme Court held:
a warrant may not be constitutionally required [1] when Congress has reasonably *753determined that warrantless searches are necessary to further a regulatory scheme and [2] the federal regulatory presence is sufficiently comprehensive and defined that the owner of commercial property cannot help but be aware that his property will be subject to periodic inspections undertaken for specific purposes.
Donovan, 452 U.S. at 600, 101 S.Ct. at 2538 (emphasis added).2
To illustrate its holding, the Court noted that a warrant is constitutionally required for an administrative inspection under section 8(a) of the Occupational Safety and Health Act of 1970 (OSHA), 29 U.S.C. § 657(a). The Court gave two reasons why OSHA’s regulatory scheme is not sufficiently comprehensive and defined to permit warrantless administrative inspections. First, the act fails to tailor the scope and frequency of administrative inspections to the particular health and safety concerns posed by the numerous and varied businesses regulated by the statute. Instead, the act flatly authorizes administrative inspections of any workplace and empowers inspectors to investigate any condition and to question any employer, owner, operator, agent or employee. Second, the act does not provide any standards to guide inspectors either in their selection of establishments to be searched or in the exercise of their authority to search. Rather, the statute simply provides that searches be performed at reasonable times and within reasonable limits and in a reasonable manner. Donovan.
Here, the Fire Marshall conducted his inspection pursuant to the Building Officials and Code Administrators National Fire Prevention Code of 1993 (BOCA Code). Section F-110.1 of the BOCA Code provides:
Whenever the eode official shall find in any structure or upon any premises dangerous ... conditions ..., the code official shall order such dangerous conditions ... to be ... remedied in accordance with the provisions of this code.
(R.R. at 38a.) (Emphasis added.) Section F-108.3 of the BOCA Code states:
The code official is authorized to enter the structure of premises at any reasonable time to inspect. Prior to entering into a space not otherwise open to the general public, the code official shall ... request entry. If requested entry is refused or not obtained, the code official shall pursue recourse as provided by law.
(R.R. at 38a.) (Emphasis added.)
First, it is apparent to me that, unlike the Federal Mine Safety and Health Act of 1977, the BOCA Code does not authorize warrant-less inspections. Thus, the law-making body did not believe that warrantless searches are necessary to further the regulatory scheme. See Donovan, supra. Quite the contrary, the BOCA Code explicitly requires that, when entry is refused or not obtained, the code official must “pursue recourse as provided by law.” Second, like the OSHA scheme, the BOCA Code provides that the Fire Marshall may inspect any structure or premises at reasonable times. The U.S. Supreme Court has determined that such language is not sufficiently comprehensive and defined to protect the privacy interest of a commercial property owner. Because none of the circumstances permitting warrantless searches in Donovan are present here, I must conclude that, under Donovan, the Fire Marshall is required to obtain a warrant prior to making an administrative inspection.
Indeed, the U.S. Supreme Court has stated that businesses have a constitutional right to insist that inspectors obtain a warrant to search.3 Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967). Here, Feineigle exercised that constitutional right by refusing to allow the Fire *754Marshall to enter his garage or to take photographs of the interior of his garage.4 Fei-neigle could not have expressed more clearly that, to Feineigle, the inside of his garage was private. Thus, contrary to the majority’s view, the Fire Marshall did not have any right to be on Feineigle’s property without a warrant to inspect the garage or to take photographs of the garage’s interior, especially after Feineigle explicitly prohibited the use of a camera. In taking the pictures without permission and without a warrant, the Fire Marshall violated Feineigle’s constitutional right to privacy. Thus, the photographs which resulted from the inspection should have been suppressed by the trial court.
Accordingly, I would reverse.

. The majority properly quotes Donovan as follows:
“The greater latitude to conduct warrantless inspections of commercial properly reflects the fact that the expectation of privacy that an owner of a commercial property enjoys in such properly differs significantly from the sanctity accorded an individual’s home....” Donovan v. Dewey, 452 U.S. 594, 598-599, 101 S.Ct. 2534, 2538, 69 L.Ed.2d 262 (1981).
(Majority op. at 9-10.) However, the majority omits the remaining portion of the statement:
and [the greater latitude to conduct warrant-less inspections of commercial property also reflects the fact] that this privacy interest may, in certain circumstances, be adequately protected by regulatory schemes authorizing warrant-less inspections.
Donovan, 452 U.S. at 599, 101 S.Ct. at 2538 (emphasis added).


. The U.S. Supreme Court has allowed warrant-less inspections with respect to the sale of alcoholic beverages and firearms. Donovan. This case, however, does not involve such heavily regulated industries.


. It is not difficult to obtain a search warrant for routine and periodic inspections. Under Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), an inspector may obtain a warrant for an administrative search merely because of the passage of time since the previous inspection or because of the nature of the building to be inspected.
The warrant procedure is designed to guarantee that a decision to search private property is justified by a reasonable governmental interest. But reasonableness is still the ultimate standard. If a valid public interest justifies the intrusion contemplated, then there is probable cause to issue a suitably restricted search war*754rant. ... Such an approach neither endangers time-honored doctrines applicable to criminal investigations nor makes a nullity of the probable cause requirement in this area. It merely gives full recognition to the competing public and private interests here at stake and, in so doing, best fulfills the historic purpose behind the constitutional right to be free from Unreasonable government invasions of privacy.
Camara, 387 U.S. at 539, 87 S.Ct. at 1736 (emphasis added) (citation omitted).


. The Fire Marshall himself testified as follows:
Q All right. Now, I believe ... you said that [Feineigle] would not ... give you entrance to the garage.
A That's correct.
Q And you had a police officer there with you.
A Yes, sir, I did.
Q And you had no search warrant.
A No, sir, I did not.
Q Okay. And did [Feineigle] say: I do not want you to come in here?
A That’s correct.
Q And, yet, you still took some photographs of the inside of the structure.
A Standing on the outside looking in.
Q All right. And he told you he didn’t want you to do that.
A That’s correct.
(R.R. at 18a.)